DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the third counter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0041218 A1 Sato.
2:	As for Claim 1, Sato depicts in Figures (1, 2, 4 and 12) An image sensor comprising: a sensor array (2) configured to generate a plurality of pixel signals (Paragraph [0002]); a ramp signal generator  (130) configured to generate a ramp signal in response to a ramp enable signal (Figure 7 and Paragraph [0062]); a comparator unit (140) configured to compare the plurality of pixel signals with the ramp signal and output a plurality of output signals (Figure 2 and Paragraph [0061]); a first counter (mask counter with latch value GD1j) configured to perform counting for a first time period (from T72 until a time at or before T73) from a beginning of a ramp reset enable period (T72) in response to the ramp enable signal; and a plurality of second counters (150) configured to perform counting the plurality of output signals (signals associated with counts from GD2j and GD2i) after the first time period (after T73) for a second time period (period starting at T73 until a time at or before T74) in the ramp reset enable period (T72-T74).
3:	As for Claim 2, Sato depicts in Figure 12 wherein the first time period (viewed by the examiner as the time period from T72 until a time halfway before T73) is shorter than the second time period (viewed by the examiner as the time period starting at T73 until T74).
4:	As for Claim 3, Sato depicts in Figure 12 wherein the first time period (viewed by the examiner as the time period from T72 to T73) is equal or greater than the second time period (viewed by the examiner as the time period starting at T73 until T74).
5:	As for Claim 4, Sato depicts in Figure 12 and teaches in Paragraphs [0441 and 0456-0463] wherein the first counter (counter with latch value GD1j) communicates executed mask counting information (lower bit count value) with the second plurality of counters (higher bit count value), and the plurality of second counters generate pixel data, based on the mask counting information and the counting performed by the second counters (lower and higher bit count values are combined).
6:	As for Claim 5, Sato depicts in Figure 12 further comprising: the third counter (counter with latch value GD1i) performs counting for the first time period from the beginning of the ramp reset enable period (T72) in response to the ramp enable signal.
7:	As for Claim 6, Sato teaches in Paragraphs [0456-0463] wherein the first counter (lower bit counter) and the third counter (lower bit counter) communicate executed mask counting information with the plurality of second counters (lower and higher bit count values are combined).
8:	As for Claim 7, Sato depicts in Figures (1, 2, 4 and 12) An image sensor comprising: a sensor array (2) configured to generate a plurality of pixel signals (Paragraph [0002]); a ramp signal generator (130)  configured to generate a ramp signal in response to a ramp enable signal (Figure 7 and Paragraph [0062]); a comparator unit (140) configured to compare the plurality of pixel signals with the ramp signal and output a plurality of output signals (Figure 2 and Paragraph [0061]); a first counter (mask counter with latch value GD1j) configured to perform counting for a first time period (from T72 until a time at or before T73) from a beginning of a ramp signal enable period (T72) in response to the ramp enable signal; 


and a plurality of second counters (150) configured to perform counting the plurality of output signals (signals associated with counts from GD2j and GD2i) after the first time period (After T73) for a second time period (period starting at T73 until a time at or before T74) in the ramp signal enable period (T72-T74).
9:	As for Claim 8, Claim 8 is rejected for reasons discussed related to Claim 2.
10:	As for Claim 9, Claim 9 is rejected for reasons discussed related to Claim 3.
11:	As for Claim 10, Sato depicts in Figures 2 and 12 and teaches in Paragraphs [0130-0131] wherein the ramp signal generator (130) generates the ramp signal with slope in response to the ramp enable signal.
12:	As for Claim 11, Sato teaches in Paragraphs [0456-0463] and depicts in Figure 12 wherein the first counter (counter with latch value GD1j) communicates executed mask counting information (lower bit count value) with the plurality of second counters (upper bit count value), and the plurality second counters start the counting after the first counter finished the counting, based on the mask counting information (lower and higher bit count values are combined).
13:	As for Claim 12, Sato teaches in Paragraphs [0456-0463] wherein the plurality of second counters output pixel data, based on the counting performed by the first counter and the counting performed by the plurality of second counters (lower and higher bit count values are combined).
14:	As for Claim 13, Sato teaches in Paragraph [0003] wherein a length of the first time period is determined according to an operation mode (until an output of the comparator is inverted) of the image sensor (2).
15:	As for Claim 14, Sato depicts in Figures (1, 2, 4 and 12) an image sensor comprising: a sensor array (2) configured to generate a plurality of pixel signals (Paragraph [0002]); a ramp signal generator (130) configured to generate a ramp signal in response to a ramp enable signal (Figure 7 and Paragraph [0062]); 32SEC.4540C a comparator unit (140) configured to compare the plurality of pixel signals with the ramp signal and output a plurality of output signals (Figure 2 and Paragraph [0061]); a first counter (mask counter with latch value GD1j); and a second counters (150) configured to perform counting the plurality of output signals (signals associated with counts from GD2j and GD2i), wherein the first counter performs counting for a first time period (from T72 until a time at or before T73) in a ramp reset enable period (T72-T74) and the second counters performs the counting after the first time period (starting at T74) for a second time period (period starting at T73 until a time at or before T74) in the ramp reset enable period (T73-T74), and wherein the first counter performs the counting for a third time period (time period  within T72-T73) in a ramp signal enable period (T72-T74) and the second counters performs the counting after the third time period (Starts at T73) for a fourth time period (time period  within T73-T74) in the ramp signal enable period (T72-T74).
16:	As for Claim 15, Sato depicts in Figure 12 and teaches in Paragraphs [0130 and 0131] wherein the first time period (portion of time period between T72-T73) is shorter than the second time period (portion of time period between T73 and T74), and the third time period (portion of time period within T72-T74) is shorter than the fourth time period (Portion of time period within T73-T74). Sato taches the counting operation will end when the voltage at the comparator is inverted. This duration can have any number of time periods dependent on the amount of charge accumulated in the pixels of the image sensor.
17:	As for Claim 16, Sato depicts in Figure 12 wherein the first time period (first half of time period T72-T73) is equal or greater than the second time period (first half of time period from T73-T74), and the third time period (second half of time period T72-T73) is equal or greater than the fourth time period (second half of time period from T73-T74).
18:	As for Claim 17, Sato teaches in Paragraphs [0456-0463] and depicts in Figure 12 wherein the first counter (counter associated with GD1j) performs the counting from a beginning of the ramp reset enable period (T72) for the first time period, 33SEC.4540C and performs the counting from a beginning of the ramp signal enable period (T72) for the third time period (period from T72 to a T73) in response to the ramp enable signal.
19:	As for Claim 18, Sato teaches in Paragraphs [0456-0463] and depicts in Figure 12 wherein the second counters (counter associated with GD1i) perform the counting for a fifth time period (T72-1/3 the time until T73) from a beginning of the ramp reset enable period (T72), and perform the counting for a sixth time period ( T72-1/2 the time until T73)  from a beginning of the ramp signal enable period (T72) in response to a ramp enable signal.
20:	As for Claim 19, Sato teaches in Paragraphs [0130, 0313 and 0456-0463] and depicts in Figure 12 wherein the plurality of output signals each are triggered when the ramp signal (Reference signal) and each of the plurality of pixel signals are equal (voltage inversion), and the second counters each perform the counting until the plurality of output signals are triggered (output of the comparator is inverted).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 26, 2022